Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.

Response to Arguments
The applicant's arguments/remarks, see pages 9 – 11, filed 08/23/2022, with respect to rejections of Claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. The arguments/remarks are essentially directed towards the newly introduced limitations and they are addressed in this Office Action, below.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 11 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramanathan et al. (US PAT 10554654), hereinafter "Ramanathan".
Regarding Claim 1, Ramanathan discloses:
A method for online service access control (i.e. a method/system for controlling access to online banking system [i.e. online service]) (Abstract, Column 17 Line # 39 – 50 and Column 18 Line # 7 - 16), 
the method being performed by an access control apparatus (i.e. assisted session manager 20 [i.e. an access control apparatus] is configured to provide secure access to both a primary user device 12 and assistant user device 12) (Fig. 1, Fig. 2 and Column 7 Line # 24 – 29), 
the method comprising: 
determining, by the access control apparatus, a device having control right for an online service from among a plurality of user devices simultaneously accessing a same user account for the online service through a login procedure (i.e. assisted session manager 20 [i.e. the access control apparatus] may determine which device is the primary user device 12 that has control over access permission [i.e. a device having control right] for accessing user account of the online banking service [i.e. an online service]; For example, from the two devices, e.g. primary user device 12 and assistant user device 14 [i.e. among a plurality of user devices], accessing the same account [i.e. a same user account for the online service] simultaneously, assisted session manager 20 [i.e. the access control apparatus] may determine that only the user interface 88 of primary user device 12 should be provided with the option to change access permissions; Note that the user account is access through log in procedure) (Fig. 4B, Column 7 Line # 38 – 47, Column 17 Line # 39 – 50, Column 18 Line # 1 – 16 and Column 18 Line # 43 - 53); 
providing, by the access control apparatus, first data generated, by a server providing the online service, for the online service to each of the plurality of user devices (i.e. as part of the assisted session with the online banking system for the primary user account, assisted session manager 20 [i.e. the access control apparatus] may send data representative of a single shared user interface 88 [i.e. first data generated, by a server providing the online service, for the online service] to both primary user device 12 and assistant user device 14 [i.e. to each of the plurality of user devices]; Note that the user interface 88 [i.e. first data] is generated by a server of the online banking system, e.g. server 18 [i.e. a server providing the online service]) (Fig. 1, Fig. 4B and Column 17 Line # 39 - 43); and 
providing, by the access control apparatus, second data generated- by the device having control right, for the online service to the server (i.e. assisted session manager 20 [i.e. the access control apparatus] may provide the data representative of the mode selection [i.e. second data], e.g. a single editor mode, multiple editor mode, etc.; it may also provide the data regarding approval/denial of the transaction request [i.e. second data] generated by the primary user device 12 [i.e. the device having control right] to the server 18 [i.e. the server] for processing of the transaction on the online banking service) (Fig. 4B, Column 18 Line # 44 – 57 and Column 20 Line # 55 - 62),
wherein the second data for the online service are not provided from remaining devices of the plurality of user devices, other than the device having control right, to the server (i.e. approval/denial of the transaction request [i.e. second data for the online service] may be provided to the server 18 only by the primary user device 12 [i.e. the device having control right]; the assistant user device 14 [i.e. remaining devices of the plurality of user devices] may not provide the approval/denial of the transaction request [i.e. second data for the online service]) (Fig. 4B and Column 20 Line # 55 - 62).

Regarding Claim 7, Ramanathan discloses: 
based on an access of all of the plurality of user devices to the same user account being terminated, switching, by the access control apparatus, a state of the same user account to a log-off state (i.e. after termination of the access to the primary user account [i.e. the same user account], the users, e.g. primary user and assisted user, are required to log into the banking system in order to access the primary user account [i.e. the server switching the state of the same user account to a log-off state after termination of the access to the same user account]) (Column 7 Line # 23 47).





Regarding Claim 11, Ramanathan discloses:
An apparatus for online service access control, comprising: one or more communication interfaces; a memory storing one or more commands; and one or more processors configured to execute the one or more commands (i.e. a system for controlling access to online banking system [i.e. online service]; the system comprising network interface, computer instructions executable by the processor24 and memory 28) (Abstract, Fig. 1, Fig. 2, Column 7 Line # 24 – 29, Column 17 Line # 39 – 50 and Column 18 Line # 7 - 16), 
wherein the one or more processors are configured to:
determine a device having control right for an online service from among a plurality of user devices simultaneously accessing same user account for the online service through a login procedure (i.e. assisted session manager 20 [i.e. the access control apparatus] may determine which device is the primary user device 12 that has control over access permission [i.e. a device having control right] for accessing user account of the online banking service [i.e. an online service]; For example, from the two devices, e.g. primary user device 12 and assistant user device 14 [i.e. among a plurality of user devices], accessing the same account [i.e. a same user account for the online service] simultaneously, assisted session manager 20 [i.e. the access control apparatus] may determine that only the user interface 88 of primary user device 12 should be provided with the option to change access permissions; Note that the user account is access through log in procedure) (Fig. 4B, Column 7 Line # 38 – 47, Column 17 Line # 39 – 50, Column 18 Line # 1 – 16 and Column 18 Line # 43 - 53); 
provide second data generated, by the device having control right, for the online service to the server through the one or more communication interfaces (i.e. as part of the assisted session with the online banking system for the primary user account, assisted session manager 20 [i.e. the access control apparatus] may send data representative of a single shared user interface 88 [i.e. first data generated, by a server providing the online service, for the online service] to both primary user device 12 and assistant user device 14 [i.e. to each of the plurality of user devices]; Note that the user interface 88 [i.e. first data] is generated by a server of the online banking system, e.g. server 18 [i.e. a server providing the online service]) (Fig. 1, Fig. 4B and Column 17 Line # 39 - 43); and 
providing, by the access control apparatus, second data generated- by the device having control right, for the online service to the server (i.e. assisted session manager 20 [i.e. the access control apparatus] may provide the data representative of the mode selection [i.e. second data], e.g. a single editor mode, multiple editor mode, etc.; it may also provide the data regarding approval/denial of the transaction request [i.e. second data] generated by the primary user device 12 [i.e. the device having control right] to the server 18 [i.e. the server] for processing of the transaction on the online banking service) (Fig. 4B, Column 18 Line # 44 – 57 and Column 20 Line # 55 - 62),
wherein the second data for the online service are not provided from remaining devices of the plurality of user devices, other than the device having control right, to the server (i.e. approval/denial of the transaction request [i.e. second data for the online service] may be provided to the server 18 only by the primary user device 12 [i.e. the device having control right]; the assistant user device 14 [i.e. remaining devices of the plurality of user devices] may not provide the approval/denial of the transaction request [i.e. second data for the online service]) (Fig. 4B and Column 20 Line # 55 - 62).

Regarding Claim 17, Ramanathan discloses: 
based on an access of all of the plurality of user devices to the same user account being terminated, switching, by the access control apparatus, a state of the same user account to a log-off state (i.e. after termination of the access to the primary user account [i.e. the same user account], the users, e.g. primary user and assisted user, are required to log into the banking system in order to access the primary user account [i.e. the server switching the state of the same user account to a log-off state after termination of the access to the same user account]) (Column 7 Line # 23 47).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan as applied to claims 1 and 11 above, and further in view of Wu et al. (US PG PUB 20130024571), hereinafter "Wu".
Regarding Claim 2, Ramanathan discloses all the features with respect to Claim 1 as described above.
However, Ramanathan does not explicitly disclose:
wherein the determining comprises determining the device having control right based on priorities preset for the plurality of user devices.
On the other hand, in the same field of endeavor, Wu teaches:’
wherein the determining comprises determining the device having control right based on priorities preset for the plurality of user devices (i.e. method/system may determine a control device that has exclusive right for controlling a controlled device based on the access level [i.e. priorities] set/preset for each control device of a plurality of control devices [i.e. the plurality of user devices]) (¶ 0066 - 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ramanathan to include the feature wherein the determining comprises determining the device having control right based on priorities preset for the plurality of user devices as taught by Wu so that the determination of whether a particular device having a control right may be made based on the preset access levels associated with the device (¶ 0066 - 0067).




Regarding Claim 12, Ramanathan discloses all the features with respect to Claim 11 as described above.
However, Ramanathan does not explicitly disclose:
wherein the one or more processors are further configured to determine the device having control right based on priorities preset for the plurality of user devices..
On the other hand, in the same field of endeavor, Wu teaches:’
wherein the one or more processors are further configured to determine the device having control right based on priorities preset for the plurality of user devices. (i.e. method/system may determine a control device that has exclusive right for controlling a controlled device based on the access level [i.e. priorities] set/preset for each control device of a plurality of control devices [i.e. the plurality of user devices]) (¶ 0066 - 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Ramanathan to include the feature wherein the one or more processors are further configured to determine the device having control right based on priorities preset for the plurality of user devices. as taught by Wu so that the determination of whether a particular device having a control right may be made based on the preset access levels associated with the device (¶ 0066 - 0067).





Claims 3, 5, 6, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan as applied to claims 1 and 11 above, and further in view of Ganci et al. (US PG PUB 20200137175), hereinafter "Ganci".
Regarding Claim 3, Ramanathan discloses all the features with respect to Claim 1 as described above.
However, Ramanathan does not explicitly disclose:
wherein the determining comprises determining the device having control right based on an access time of each of the plurality of user devices accessing the same user account.
On the other hand, in the same field of endeavor, Ganci teaches:
wherein the determining comprises determining the device having control right based on an access time of each of the plurality of user devices accessing the same user account (i.e. a user may wear or hold a smart watch, then switch audio output from a home smart speaker to the smart watch [i.e. having control right], every weekday morning at 7:45 am [i.e. an access time].  After the user has repeated this pattern a predetermined number of times, or a specified number of times within a certain time frame, the embodiment adds the pattern to the user's device preferences [i.e. based on an access time of each of the plurality of user devices accessing the same account]) (Fig. 1, ¶ 0039 and ¶ 0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ramanathan to include the feature wherein the determining comprises determining the device having control right based on an access time of each of the plurality of user devices for the user's account as taught by Ganci in order to provide user convenience by allowing the user to manage multiple user devices without the need of explicit user specification (Fig. 1, ¶ 0039 and ¶ 0074).

Regarding Claim 5, Ramanathan discloses all the features with respect to Claim 1 as described above.
However, Ramanathan does not explicitly disclose:
wherein the determining comprises determining the device having control right based on a selection of a user.
On the other hand, in the same field of endeavor, Ganci teaches:
wherein the determining comprises determining the device having control right based on a selection of a user (i.e. a user can specify the name [i.e. based on a selection of a user] of a device having control right) (¶ 0026 and ¶ 0029 - 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Nayshtut to include the feature w wherein the determining comprises determining the device having control right based on a selection of a user as taught by Ganci in order to provide user with options for selecting a desired device (¶ 0026 and ¶ 0029 - 0030).




Regarding Claim 6, Ramanathan discloses all the features with respect to Claim 1 as described above.
However, Ramanathan does not explicitly disclose:
wherein the determining comprises determining the device having control right based on performance information of each of the plurality of user devices.
On the other hand, in the same field of endeavor, Ganci teaches:
wherein the determining comprises determining the device having control right based on performance information of each of the plurality of user devices (i.e. A performance metric [i.e. based on performance information of each of the plurality of user devices] may determine whether one device is better suited than another; For example, a user may have searched, using his smartphone, for particular video content. However, the user is at home, and might prefer to watch the video content on his large-screen television instead of on a much smaller smartphone screen. As another example, a user may have asked her smartphone to play a particular piece of music. However, this user is in her car, and might prefer to listen to the music using the larger car speakers rather than the smaller speakers of her smartphone) (¶ 0018 – 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Ramanathan to include the feature wherein the determining comprises determining the device having control right based on performance information of each of the plurality of user devices as taught by Ganci in order to provide user convenience by allowing the user to manage multiple user devices without the need of explicit user specification (Fig. 1, ¶ 0039 and ¶ 0074).
Regarding Claim 13, Ramanathan discloses all the features with respect to Claim 11 as described above.
However, Ramanathan does not explicitly disclose:
wherein the one or more processors are further configured to determine the device having control right based on an access time of each of the plurality of user devices for the same user account.
On the other hand, in the same field of endeavor, Ganci teaches:
wherein the one or more processors are further configured to determine the device having control right based on an access time of each of the plurality of user devices for the same user account (i.e. a user may wear or hold a smart watch, then switch audio output from a home smart speaker to the smart watch [i.e. having control right], every weekday morning at 7:45 am [i.e. an access time].  After the user has repeated this pattern a predetermined number of times, or a specified number of times within a certain time frame, the embodiment adds the pattern to the user's device preferences [i.e. based on an access time of each of the plurality of user devices for the same user account]) (Fig. 1, ¶ 0039 and ¶ 0074).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Ramanathan to include the feature wherein the one or more processors are further configured to determine the device having control right based on an access time of each of the plurality of user devices for the same user account as taught by Ganci in order to provide user convenience by allowing the user to manage multiple user devices without the need of explicit user specification (Fig. 1, ¶ 0039 and ¶ 0074).

Regarding Claim 15, Ramanathan discloses all the features with respect to Claim 11 as described above.
However, Ramanathan does not explicitly disclose:
wherein the one or more processors are further configured to determine the device having control right based on a selection of a user.
On the other hand, in the same field of endeavor, Ganci teaches:
wherein the one or more processors are further configured to determine the device having control right based on a selection of a user (i.e. a user can specify the name [i.e. based on a selection of a user] of a device having control right) (¶ 0026 and ¶ 0029 - 0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Ramanathan to include the feature wherein the one or more processors are further configured to determine the device having control right based on a selection of a user as taught by Ganci in order to provide user with options for selecting a desired device (¶ 0026 and ¶ 0029 - 0030).





Regarding Claim 16, Ramanathan discloses all the features with respect to Claim 11 as described above.
However, Ramanathan does not explicitly disclose:
wherein the one or more processors are further configured to determine the device having control right based on performance information of each of the plurality of user devices.
On the other hand, in the same field of endeavor, Ganci teaches:
wherein the one or more processors are further configured to determine the device having control right based on performance information of each of the plurality of user devices (i.e. A performance metric [i.e. based on performance information of each of the plurality of user devices] may determine whether one device is better suited than another; For example, a user may have searched, using his smartphone, for particular video content. However, the user is at home, and might prefer to watch the video content on his large-screen television instead of on a much smaller smartphone screen. As another example, a user may have asked her smartphone to play a particular piece of music. However, this user is in her car, and might prefer to listen to the music using the larger car speakers rather than the smaller speakers of her smartphone) (¶ 0018 – 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Ramanathan to include the feature wherein the one or more processors are further configured to determine the device having control right based on performance information of each of the plurality of user devices as taught by Ganci in order to provide user convenience by allowing the user to manage multiple user devices without the need of explicit user specification (Fig. 1, ¶ 0039 and ¶ 0074).


Claim(s) 4, 8, 9, 10, 14, 18, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramanathan as applied to claims 1 and 11 above, and further in view of Nayshtut et al. (US PAT 11082431), hereinafter "Nayshtut.
Regarding Claim 4, Ramanathan discloses all the features with respect to Claim 1 as described above.
However, Ramanathan does not explicitly disclose:
wherein the determining comprises determining the device having control right based on a type of each of the plurality of user devices.
On the other hand, in the same field of endeavor, Nayshtut teaches:
wherein the determining comprises determining the device having control right based on a type of each of the plurality of user devices (i.e. a supervised identity gateway server 102 may identify/determine a device which is capable of creating/updating access control rule [i.e. having control right] based on the device’s “parental” client computing device type [i.e. a type of each of the plurality of user devices]) (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 - 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Ramanathan to include the feature wherein the determining comprises determining the device having control right based on a type of each of the plurality of user devices as taught by Nayshtut so that the system may identify the access control right for a device based on the type of the device accessing the system Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 - 64).

Regarding Claim 8, Ramanathan discloses all the features with respect to Claim 1 as described above.
However, Ramanathan does not explicitly disclose:
based on an additional user device accessing the same user account, notifying, by the access control apparatus, the device having control right of an access of the additional user device to the same user account.
On the other hand, in the same field of endeavor, Nayshtut teaches:
based on an additional user device accessing the same user account, notifying, by the access control apparatus, the device having control right of an access of the additional user device to the same user account (i.e. the gateway server 102 [i.e. the access control apparatus] may transmit a notification or alert message to the “parental” client computing device 106 [i.e. the device having control right] in response to the user of the “child” client computing device 104 [i.e. additional user device] attempting to register a new online service [i.e. the access of the additional user device] in association with the user’s profile [i.e. the same user account]) (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 - 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Ramanathan to include the feature wherein based on an additional user device accessing the same user account, notifying, by the access control apparatus, the device having control right of an access of the additional user device to the same user account as taught by Nayshtut so that the system may inform the parental/primary user about the child/assisted user’s attempt to access to the online service (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 - 64).


Regarding Claim 9, Ramanathan discloses all the features with respect to Claim 1 as described above.
However, Ramanathan does not explicitly disclose:
based on an access of at least one user device of the plurality of user devices to the same user account being terminated, notifying, by the access control apparatus, the device having control right of the determination of the access of the at least one user device.
On the other hand, in the same field of endeavor, Nayshtut teaches:
based on an access of at least one user device of the plurality of user devices to the same user account being terminated, notifying, by the access control apparatus, the device having control right of the determination of the access of the at least one user device (i.e. after an activity, e.g. access to an unauthorized content sent from online service associated with the user account, has been blocked [i.e. based on access of at least one of the plurality of user devices to the user's account is being terminated], the gateway server 102 [i.e. the access control apparatus] may send an alert [i.e. notifying] to the parental client computing device 106 [i.e. the device having control right], wherein the alert may notify that the event with an alert condition has occurred and has been blocked) (Fig. 6 and Column 14 Line # 2 - 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Ramanathan to include the feature wherein based on an access of at least one user device of the plurality of user devices to the same user account being terminated, notifying, by the access control apparatus, the device having control right of the determination of the access of the at least one user device as taught by Nayshtut so that the system may inform the parental/primary user about the child/assisted user’s attempt to access to the online service (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 - 64).


Regarding Claim 10, Ramanathan discloses all the features with respect to Claim 1 as described above.
However, Ramanathan does not explicitly disclose:
providing, by the access control apparatus, information related to the plurality of user devices accessing the same user account to the device having control right.
On the other hand, in the same field of endeavor, Nayshtut teaches:
providing, by the access control apparatus, information related to the plurality of user devices accessing the same user account to the device having control right (i.e. the gateway server 102 [i.e. the access control apparatus] may alert the parental client computing device 106 [i.e. the device having control right] with the information regarding online service access of the child client computing devices 104 [i.e. information related to the plurality of user devices accessing the user's account]) (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 – 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Ramanathan to include the feature for providing, by the access control apparatus, information related to the plurality of user devices accessing the same user account to the device having control right as taught by Nayshtut so that the system may inform the parental/primary user about the child/assisted user’s attempt to access to the online service (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 - 64).


Regarding Claim 14, Ramanathan discloses all the features with respect to Claim 11 as described above.
However, Ramanathan does not explicitly disclose:
wherein the one or more processors are further configured to determine the device having control right based on a type of each of the plurality of user devices.
On the other hand, in the same field of endeavor, Nayshtut teaches:
wherein the one or more processors are further configured to determine the device having control right based on a type of each of the plurality of user devices (i.e. a supervised identity gateway server 102 may identify/determine a device which is capable of creating/updating access control rule [i.e. having control right] based on the device’s “parental” client computing device type [i.e. a type of each of the plurality of user devices]) (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 - 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Ramanathan to include the feature wherein the determining comprises determining the device having control right based on a type of each of the plurality of user devices as taught by Nayshtut so that the system may identify the access control right for a device based on the type of the device accessing the system Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 - 64).

Regarding Claim 18, Ramanathan discloses all the features with respect to Claim 11 as described above.
However, Ramanathan does not explicitly disclose:
wherein the one or more processors are further configured to, based on an additional user device accessing the same user account, notifying, by the access control apparatus, the device having control right of an access of the additional user device to the same user account.
On the other hand, in the same field of endeavor, Nayshtut teaches:
wherein the one or more processors are further configured to, based on an additional user device accessing the same user account, notifying, by the access control apparatus, the device having control right of an access of the additional user device to the same user account (i.e. the gateway server 102 [i.e. the access control apparatus] may transmit a notification or alert message to the “parental” client computing device 106 [i.e. the device having control right] in response to the user of the “child” client computing device 104 [i.e. additional user device] attempting to register a new online service [i.e. the access of the additional user device] in association with the user’s profile [i.e. the same user account]) (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 - 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Ramanathan to include the feature wherein based on an additional user device accessing the same user account, notifying, by the access control apparatus, the device having control right of an access of the additional user device to the same user account as taught by Nayshtut so that the system may inform the parental/primary user about the child/assisted user’s attempt to access to the online service (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 - 64).

Regarding Claim 19, Ramanathan discloses all the features with respect to Claim 11 as described above.
However, Ramanathan does not explicitly disclose:
wherein the one or more processors are further configured to, based on an access of at least one user device of the plurality of user devices to the same user account being terminated, notifying, by the access control apparatus, the device having control right of the determination of the access of the at least one user device.
On the other hand, in the same field of endeavor, Nayshtut teaches:
wherein the one or more processors are further configured to, based on an access of at least one user device of the plurality of user devices to the same user account being terminated, notifying, by the access control apparatus, the device having control right of the determination of the access of the at least one user device (i.e. after an activity, e.g. access to an unauthorized content sent from online service associated with the user account, has been blocked [i.e. based on access of at least one of the plurality of user devices to the user's account is being terminated], the gateway server 102 [i.e. the access control apparatus] may send an alert [i.e. notifying] to the parental client computing device 106 [i.e. the device having control right], wherein the alert may notify that the event with an alert condition has occurred and has been blocked) (Fig. 6 and Column 14 Line # 2 - 24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Ramanathan to include the feature wherein based on an access of at least one user device of the plurality of user devices to the same user account being terminated, notifying, by the access control apparatus, the device having control right of the determination of the access of the at least one user device as taught by Nayshtut so that the system may inform the parental/primary user about the child/assisted user’s attempt to access to the online service (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 - 64).

Regarding Claim 20, Ramanathan discloses all the features with respect to Claim 11 as described above.
However, Ramanathan does not explicitly disclose:
wherein the one or more processors are further configured to provide information related to the plurality of user devices accessing the same user account to the device having control right.
On the other hand, in the same field of endeavor, Nayshtut teaches:
wherein the one or more processors are further configured to provide information related to the plurality of user devices accessing the same user account to the device having control right (i.e. the gateway server 102 [i.e. the access control apparatus] may alert the parental client computing device 106 [i.e. the device having control right] with the information regarding online service access of the child client computing devices 104 [i.e. information related to the plurality of user devices accessing the user's account]) (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 – 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the apparatus of Ramanathan to include the feature wherein the one or more processors are further configured to provide information related to the plurality of user devices accessing the same user account to the device having control right as taught by Nayshtut so that the system may inform the parental/primary user about the child/assisted user’s attempt to access to the online service (Fig. 2, Column 7 Line # 26 – 31, Column 8 Line # 18 – 29, Column 9 Line # 62 – 67 and Column 14 Line # 61 - 64).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/           Primary Examiner, Art Unit 2451